Filed 10/15/20 In re Wayne L. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re WAYNE L., a Person Coming Under the
    Juvenile Court Law.

    FRESNO COUNTY DEPARTMENT OF                                                              F081099
    SOCIAL SERVICES,
                                                                            (Super. Ct. No. 19CEJ300010-1)
           Plaintiff and Respondent,

                    v.                                                                    OPINION
    REBECCA W.,

           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Fresno County. William
Terrence, Judge.
         Neale B. Gold, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.


*        Before Poochigian, Acting P.J., Detjen, J. and Smith, J.
                                          -ooOoo-
       Appellant Rebecca W., mother (mother) of now two-year-old, Wayne L., appealed
from the juvenile court’s March 2, 2020 order terminating her parental rights. (Welf. &
Inst. Code, § 366.26.)1 After reviewing the juvenile court record, mother’s court-
appointed counsel informed this court he could find no arguable issues to raise on
mother’s behalf. This court granted mother leave to personally file a letter setting forth a
good cause showing that an arguable issue of reversible error exists. (In re Phoenix H.
(2009) 47 Cal.4th 835, 844 (Phoenix H.).)
       Mother submitted a letter in which she informs this court she is fully engaged in
recovery from substance abuse, completed a domestic violence class and is participating
in a parenting program. She asks for an opportunity to be a part of Wayne’s life and
seeks to overturn the juvenile court’s order terminating her parental rights. She does not,
however, allege the court’s termination order was error.
       We conclude mother failed to set forth a good cause showing that any arguable
issue of reversible error arose from the termination hearing. (Phoenix H., supra, 47
Cal.4th at p. 844.) Consequently, we dismiss the appeal.
                    PROCEDURAL AND FACTUAL SUMMARY
       Dependency proceedings were initiated in January 2019 after the Fresno County
Department of Social Services (department) removed then eight-month-old Wayne from
the custody of his parents, mother and Kevin L. Mother had flagged down an ambulance
for Wayne in the early morning of January 10, stating he had bruising on his head.
During the ambulance ride to the hospital, mother stated Wayne was not her child and
had been switched. Wayne was evaluated at the hospital and medically cleared by the
medical staff. Mother told the hospital social worker that she was homeless and living
out of her car.

1      Statutory references are to the Welfare and Institutions Code.


                                             2.
       Sheriff Deputy Brian Bangerter observed mother in the emergency room. She was
lying on a bed with her right arm covering her face. She appeared lethargic and did not
want to move or even sit up. She appeared to have a hard time moving any part of her
body. He asked her if the child she brought in was hers and she said he was. He asked
her if she told the hospital staff that he was not and she said, “Yes.” She denied taking
any drugs or medications but when Bangerter asked what was wrong with her, she said
she needed “ ‘a pick me up.’ ” She then said she needed amphetamine.
       Social worker Lu Vang responded for the department and told Bangerter she
believed mother had a drug problem. She requested a protective hold on Wayne, which
Bangerter granted.
       Mother told Vang she did not believe Wayne was her child because he did not
answer to his name. She believed Kevin switched her baby for Wayne while they were
shopping at the store. The child they returned with appeared to have a mental delay and
had a red mark on his head. Her child did not have a red mark on his face before she
went to the store. She also thought she may have had twins but only knew about one of
them. Mother disclosed a history of depression and anxiety for which she received
treatment and believed she had undiagnosed multiple personalities. She also had a
history of “on and off” methamphetamine use for 10 years but denied being a
“ ‘tweaker.’ ” She and Kevin used methamphetamine frequently and she admitted using
methamphetamine the day before Wayne was taken to the hospital. Vang observed
mother was unable to sit up, and lay with her arm covering her face during the entire
interview. When Vang asked her to sign forms, she trembled “dramatically.”
       The department placed Wayne in foster care and filed an original dependency
petition on his behalf under section 300, alleging mother and Kevin’s drug abuse
(methamphetamine and marijuana) placed Wayne at a substantial risk of harm. (§ 300,
subd. (b)(1).)



                                             3.
       The juvenile court detained Wayne pursuant to the petition on January 14, 2019
and ordered the department to offer the parents parenting classes, substance abuse, mental
health and domestic violence assessments and recommended treatment and random drug
testing and provide them weekly supervised visitation. The court set a
jurisdictional/dispositional hearing for February 25, 2019.
       On February 25, 2019, the department filed a first amended petition, adding an
additional allegation under section 300, subdivision (b)(1) that the parents engaged in
domestic violence. The juvenile court found the allegations in the first amended petition
true and continued the dispositional hearing.
       The juvenile court ordered Wayne removed from parental custody at the
dispositional hearing in June 2019 and ordered the parents to participate in the services
offered at the detention hearing. Mother did not appear at the hearing and had not
participated in any of the services offered to her or regularly visited Wayne. The court
set the six-month review hearing for November 18, 2019.
       Neither parent appeared at the six-month review hearing on November 18, 2019.
The juvenile court found the parents had made no progress in resolving the problems
necessitating Wayne’s removal, terminated reunification services and set a section 366.26
hearing for March 2, 2020.
       The department recommended the juvenile court find Wayne was likely to be
adopted at the section 366.26 hearing and terminate parental rights. His prospective
adoptive parents wanted to adopt him.
       On March 2, 2020, the juvenile court conducted an uncontested section 366.26
hearing and terminated the parents’ parental rights. Neither parent personally appeared.
                                      DISCUSSION
       At a termination hearing, the juvenile court’s focus is on whether it is likely the
child will be adopted. (In re Marilyn H. (1993) 5 Cal.4th 295, 309.) If the child is likely
to be adopted, the juvenile court must terminate parental rights unless the parent proves

                                             4.
there is a compelling reason for finding that termination would be detrimental to the child
under any of the circumstances listed in section 366.26, subdivision (c)(1)(B) (exceptions
to adoption). Here, the court found Wayne was likely to be adopted and terminated
parental rights. Since mother did not argue any of the exceptions to adoption, the court
was not required to consider their applicability.
       Mother does not argue in her Phoenix H. letter the juvenile court’s adoptability
finding or termination order are error. Instead, she explains that she was not ready to
make the necessary changes to be a proper parent to Wayne until April 2020 when she
entered residential drug and alcohol treatment. Included with her letter are various
documents evidencing her progress in her recovery efforts and her participation in
domestic violence and parenting programs. She also refers to a second child who
apparently was born during the pendency of these proceedings and removed from her
custody. Although she “met [the] bypass criteria” as to that child she asserts, the juvenile
court granted her reunification services because of her progress.
       Mother seeks the restoration of her parental rights so that she can demonstrate she
is serious about her recovery. She states, “I deserve to live down my mistakes and create
an environment in which both my children are a part.”
       Since mother failed to raise any arguments related to the termination of her
parental rights, we do not find good cause to order supplemental briefing. Further,
though we are not required to, we reviewed the record as it relates to the section 366.26
hearing and found no arguable issues for briefing. (Phoenix H., supra, 47 Cal.4th at
pp. 841−842.) Accordingly, we dismiss the appeal.
                                      DISPOSITION
       This appeal is dismissed.




                                             5.